Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 17, and 18 are objected to because of the following informalities: 
In claim 15, line 1, “1429” should be “14”;
In claim 15, “the coupling” in line 2 lacks a proper antecedent basis, but probably should refer to “the first coupler”;
In clam 17, line 1, “1524” should be “15”; and 
In claim 18, line 1, “1429” should be “14”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 11-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(a) as being clearly anticipated by Johnston (US 2018/0223647 A1).
Regarding claim 1, Johnston teaches an apparatus (as shown in fig.s 1-4), comprising: a fiber optic cable (28) comprising an optical fiber (e.g., 56 in fig. 4) having a plurality of regions with a gradient in refractive index distributed longitudinally throughout a segment of the optical fiber (26 in fig. 1; see para. 0016 for FBG sensors); a light source (80 in fig. 4) configured to emit a pulse of coherent light into the optical fiber (see para. 0017; note the pulsed laser, which is considered to be a kind of coherent light source; note also “coherent” in para. 0003 and 0004); a first coupler (90) optically coupled to the fiber optic cable (as shown in fig. 4) and so configured to receive a corresponding pulse of light reflected from each respective region (26) and to split each respective received pulse into a corresponding upper output (to path 88) and a corresponding lower output (to path 86); a first optical path (88) optically coupled to the upper output and comprising a delay element (delay coil shown in fig. 4); a second optical path (86) optically coupled to the lower output and having a length shorter than the first optical path (the delay coil makes the first path longer by effect);  a second coupler (92) having a first input coupled to the first optical path (as shown in fig. 4), and a second input coupled to the second optical path (as shown in fig. 4), and configured to receive and combine a first received pulse from the first optical path with a second received pulse from the second optical path into a combined pulse (as shown in fig. 4), and to output the combined pulse to each of a first output and a second output (e.g., S1 and S2 noted in fig. 4 are outputs to photodetectors 82; see also para. 0029 and 0038), wherein the first output and the second output are out of phase with each other (note phase differences noted in fig. 4 and para. 0038); and a detection component (including photodetectors 82) configured to receive the combined pulse from the respective first output and from the respective second output (as shown in fig. 4), and to detect a distortion event (e.g., a temperature change or strain change; see para. 0016 and 0023) at a 
Regarding claim 2, Johnston teaches that the detection component (82) comprises: a first optical receiver (connected to S1) coupled to the first output (S1) and configured to convert the received combined pulse to a first electronic signal (since this is the property of the photodetectors 82); a second optical receiver (connected to S2) coupled to the second output (S2) and configured to convert the received combined pulse to a second electronic signal (since this is the property of the photodetectors 82); and a processing component (see para. 0065) configured to receive the first and second electronic signals, to measure a phase difference between the first received pulse and the second received pulse based on the first and second electronic signals (see para. 0038, and to detect the distortion event (e.g., a temperature change or strain change; see para. 0016 and 0023)  at a location between a pair of adjacent regions based on the measured phase difference.
Regarding claim 3, Johnston teaches that the first output of the second coupler and the second output of the second coupler are out of phase with each other by about 120 degrees (note phase differences in fig. 4 are equivalent to 120 phase difference).
Regarding claim 5, Johnston teaches a circulator (84) configured to direct a light pulse from the light source to the optical fiber, and a reflected pulse of light from the optical fiber to the first coupler (90).
Regarding claim 11, Johnston teaches that the detection component is further configured to emit an alert when a distortion event is detected (see para. 0042).
Regarding claim 12, Johnston teaches that the detection component is further configured to detect the distortion event in real-time (see para. 0026).
Regarding claim 13, Johnston teaches that the plurality of regions with a gradient in refractive index comprise a plurality of fiber Bragg gratings (see para. 0016).

Regarding claim 15, it is noted that claim 15 recites only a subset of the features recited in claim 1.  These features are covered by Johnston in the same manner noted above in the discussion of claim 1 for the respective limitations.  In particular Johnston teaches a fiber optic cable (28), connected to the coupling (90), comprising an optical fiber having a plurality of fiber Bragg gratings (FBG) spaced apart from each other (26 in fig. 1; see para. 0016 for FBG sensors); and a light source (80) configured to emit a pulse of coherent light into the optical fiber. 

Regarding claim 19, Johnston teaches that the first output of the second coupler and the second output of the second coupler are out of phase with each other by about 120 degrees (note phase differences in fig. 4 are equivalent to 120 phase difference).
Regarding claim 20, Johnston teaches a system (e.g., 10, as shown in fig.s 1-4) comprising: a fiber optic cable (28) comprising an optical fiber (56 in fig. 4) having a plurality of fiber Bragg gratings (FBG)(26 in fig. 1; see para. 0016 for FBG sensors) spaced apart from each other (see para. 0016); a light source (80 in fig. 4 and 32 in fig. 1) configured to emit a pulse of coherent light into the optical fiber (see para. 0017; note the pulsed laser, which is considered to be a kind of coherent light source; note also “coherent” in para. 0003 and 0004); and an interferometric sensor apparatus (as shown in fig. 4; see para. 0029) configured to receive a corresponding pulse of light reflected from each respective FBG (as shown in fig. 4), identify a segment of the optical fiber between a pair of adjacent FBGs experiencing strain (e.g., see para. 0037; the FBG are a kind of strain sensor per se), the identifying based on the received pulses of reflected light (see para. 0037 et seq.), and output an alert responsive to identifying the segment experiencing strain (see para. 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




s 4, 6, 8-10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2018/0223647 A1). 
Regarding claim 4, Johnston teaches the apparatus of claim 1, as discussed above, but fails to teach that each respective region is spaced apart from an adjacent region by a first distance, and wherein the delay element has a length that is about an integral multiple of the first distance.  However, persons having ordinary skill in the art would have had this length for the delay element because this would have provided for proper alignment of the various reflected FBG sensor signals output from after being combined by the second coupler (92).
Regarding claim 6, Johnston teaches the apparatus of claim 1, as discussed above, but fails to teach a phase modulator coupled to the second optical path configured to normalize the signal.  However it is notoriously old in the interference arts to provide such a phase modulator so as to improve the signals being output by the interferometer.  Therefore, persons having ordinary skill in the art would have incorporated a phase modulator in path 88 of Johnston so as to provide an improved signal.
Regarding claim 8, Johnston teaches the apparatus of claim 1, as discussed above, but fails to teach that the detection component comprises: a third optical path coupled to the first output of the second coupler and having a second delay element; a fourth optical path coupled to the second output of the second coupler; a third coupler having a right input coupled to the third optical path and a left input coupled to the fourth optical path, the third coupler configured to multiplex the optical signals received at the right and left inputs in the time-domain and output the multiplexed signal; an optical receiver coupled to the third coupler and configured to receive and convert the time-domain multiplexed signal convert the received recombined pulse to an electronic signal; and a processing component configured to receive the first and second electronic signals, to measure the phase difference between the first received pulse and the second received pulse based on the first and second 
Regarding claim 9, Johnston teaches the apparatus of claim 8, as discussed above, but fails to teach that each respective region is spaced apart from an adjacent FBG by a first distance and wherein the second delay element has a length less than the first distance.  However, persons having ordinary skill in the art would have found such a length as a mere matter of fine tuning the apparatus.
Regarding claim 10, Johnston teaches the apparatus of claim 9, as discussed above, but fails to teach that the second delay element has a length that is one half of the first distance.  However, persons having ordinary skill in the art would have found such a length as a mere matter of fine tuning the apparatus.
Regarding claim 16, Johnston teaches the apparatus of claim 15, as discussed above, but fails to teach that each respective FBG is spaced apart from an adjacent FBG by a first distance, and wherein the delay element has a length that is about an integral multiple of the first distance. However, persons having ordinary skill in the art would have had this length for the delay element because this would have provided for proper alignment of the various reflected FBG sensor signals output from after being combined by the second coupler (92).
Regarding claim 18, Johnston teaches the apparatus of claim 14, as discussed above, but fails to teach that the length of the second optical path is one half of a length of the first optical path. However, persons having ordinary skill in the art would have found such a length as a mere matter of fine tuning the apparatus.

s 4, 6, 8-10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 2018/0223647 A1) in view of Ronnekleiv et al. (US 2009/0122319 A1).
Regarding claim 7, Johnston teaches the apparatus of claim 1, as discussed above, but fails to teach a polarization controller configured to receive a series of pulses of light from the light source and to vary the polarization of the pulses of light.  
Ronnekleiv et al. teach a similar sensor as that of Johnston and further teach having a polarization controller (106; see fig. 1).
It would have been obvious to persons having ordinary skill in the art to include a polarization controller such as that of Ronnekleiv et al. because Ronnekleiv et al. teach that this would have provided for improved interrogation pulses of light insensitive to polarization induced noise (see para. 0046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose sensors and apparatuses of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN R LEE/Primary Examiner, Art Unit 2878